Citation Nr: 1431139	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-17 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for a rectal injury due to a radical prostatectomy performed by VA on March 21, 2006. 

2.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for stress urinary incontinence due to a radical prostatectomy performed by VA on March 21, 2006. 

3.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for erectile dysfunction due to a radical prostatectomy performed by VA on March 21, 2006. 

4.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for back and hip pain due to a radical prostatectomy performed by VA on March 21, 2006. 


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to March 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2010.  

In September 2011 and November 2013, the Board, in part, remanded these issues for further development.  The issues have been recharacterized to comport with the evidence of record.

In November 2013, the Veteran's representative submitted a statement to the RO in which it revoked its power of attorney.  The record does not reflect that the Veteran was notified of this action pursuant to 38 C.F.R. § 14.631(c) (2013).  Additionally, both the RO and the representative acted as if the representative continued to represent the Veteran subsequent to this action.  As recently as May 2014, the Veteran submitted a brief in support of the claim.  Thus, the Board does not consider the power of attorney revoked for this appeal and will continue to list the representative on the title page.

The issues pertaining to urinary incontinence and erectile dysfunction are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  On March 21, 2006, VA performed a radical prostatectomy, during which the Veteran incurred a rectal injury.

2.  The rectal injury was caused by an event not reasonably foreseeable.

3.  The March 21, 2006, VA radical prostatectomy did not result in additional disability to the back or hip.


CONCLUSIONS OF LAW

1.  The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for a rectal injury have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361(d)(2) (2013).

2.  The criteria for disability compensation pursuant to 38 U.S.C.A. § 1151 for back and hip pain have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361(c) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A June 2006 letter satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of entitlement disability compensation under 38 U.S.C.A. § 1151.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  A VA examination was conducted most recently in December 2013; the record does not reflect that this examination is inadequate for deciding the claims.  Although the Board is remanding two of the claims to attempt to obtain the actual informed consent document, such document does not have a bearing on the two claims decided herein.  Thus, the duty to assist has been met for these two claims.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  

Legal Principles

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

A claim based on additional disability due to medical treatment must meet the causation requirements.  To establish causation, the evidence must show that VA's treatment resulted in an additional disability.  Merely showing that a veteran received treatment and that the veteran has an additional disability does not establish cause.  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.

Evidence

On March 21, 2006, VA performed a radical prostatectomy for prostate cancer.  VA treatment records indicate that the Veteran gave informed consent prior to the procedure; however, the actual consent document has not been associated with claims file.  During the procedure, the Veteran sustained a rectal injury and general surgery was consulted for primary rectal repair and diverting loop ileostomy.  The loop ileostomy was reversed in June 2006.  Then the Veteran developed a ventral hernia, which was surgically repaired in May 2007.

On August 2006 VA examination, the examiner diagnosed status post radical prostatectomy; intra-operative rectal injury status post temporary diverting loop ileostomy, resolved; and urinary incontinence and erectile dysfunction secondary to radical prostatectomy.  

On February 2012 VA examination, the examiner diagnosed voiding dysfunction, which manifests by urine leakage and increase urinary frequency; erectile dysfunction; penile deformity; and foaminal stenosis of the lumbar spine at L5-S1.  The examiner explained that voiding and erectile dysfunctions are due to the March 21, 2006, radical prostatectomy; the penile deformity, a penile implant, is due to erectile dysfunction; and back and hip pain not related to the March 2006 prostatectomy.

On December 2013 VA examination, the examiner diagnosed intra-operative rectal injury status post temporary diverting loop ileostomy (rectal injury), urinary incontinence, and erectile dysfunction, and pain in the back and hips.  The examiner noted that back and hip pain is unrelated to the March 2006 prostatectomy.  However, the examiner acknowledged that VA caused the rectal injury, urinary incontinence, and erectile dysfunction during the March 2006 prostatectomy.  The examiner explained that these disabilities were not result of the negligence on the part of VA.  The examiner also noted that the rectal injury was due to an event not reasonably foreseeable, but that urinary incontinence and erectile dysfunction are foreseeable risks of radical prostatectomy.

Analysis

Additional Disabilities

To determine whether the Veteran has an additional disability, VA compares his condition immediately before the beginning of the medical treatment upon which the claim is based to his condition after such treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b). 

On March 21, 2006, the Veteran underwent radical retropubic prostatectomy.
On the question of whether he had any additional disability as a consequence of the procedure, the record shows that after the procedure he sustained a rectal injury, urinary incontinence, erectile dysfunction, and back and hip pain, which are evidence of additional disabilities.

Causation

To establish causation, the evidence must show that the medical treatment administered by VA on March 21, 2006, resulted in the Veteran's additional disabilities.  Merely showing that he received treatment and that he has additional disabilities does not establish causation.  38 C.F.R. § 3.361(c).

As to the Veteran's rectal injury, the December 2013 VA medical opinion concludes that these disabilities were caused by the March 21, 2006, procedure.  The Board finds this opinion persuasive as it has support in the record.

As to the Veteran's back and hip pain, the February 2012 and December 2013 medical opinions conclude that the reported pain is caused by a back disability that is unrelated to the March 21, 2006, procedure.  The Board also finds these opinions persuasive as to whether there is additional back or hip pain resulting from the procedure.  The explanation and record support this finding that is in contrast to the rectal injury.

The Veteran contends that the pain is related to the procedure.  He is competent to report back and hip pain since the procedure, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, an opinion as to the etiology of the pain is not a simple medical opinion that the Veteran is competent to provide, because the opinion falls outside the realm of common knowledge of a lay person, that is, the opinion cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to the etiology of the pain is equally complex, especially given that the Veteran suffers from degenerative disk disease.  The Veteran has not shown that he is qualified through education, training, or experience to offer an opinion as to the etiology of his back and hip pain and his opinion as to this complex medical question is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

As the competent evidence of record shows that the Veteran's back and hip pain are not related to the March 21, 2006 procedure, the causation requirement is not met as to this claim, which ends the analysis.


Event not Reasonably Foreseeable

There are several ways to meet the proximate causation requirement of section 1151(a)(1)(A): (i) show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (ii) show that VA furnished medical treatment without informed consent, or (iii) show that the additional disability was caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(d)(1-2).

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The December 2013 VA examiner opined that the rectal injury was due to an event not reasonably foreseeable.  The examiner noted that the rectal injury was a rare and unfortunate complication of the radical retropubic prostatectomy.  Due to its rarity, the rectal injury is a type of risk that a reasonable health care provider would less likely as not have disclosed in connection with the informed consent procedures.  

The Board finds the December 2013 VA examiner's opinion in this regard to be persuasive.  Although there is no showing of negligence on the part of VA, the rectal injury was an event not reasonably foreseeable.  Even if this complication is listed on the informed consent document, that is not the standard.  See Schertz, 26 Vet. App. at 362.  Based on the evidence, the Board finds that the rectal injury was an event not reasonably foreseeable resulting from the March 21, 2006 procedure.


Conclusion

Disability compensation pursuant to 38 U.S.C.A. § 1151 for a rectal injury due to a radical prostatectomy performed by VA on March 21, 2006, is warranted.  However, as the preponderance of the evidence is against the claim for entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for back and hip pain due to a radical prostatectomy performed by VA on March 21, 2006; there is no doubt to be resolved; and disability compensation is not warranted for that claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Disability compensation pursuant to 38 U.S.C.A. § 1151 for a rectal injury due to a radical prostatectomy performed by VA on March 21, 2006, is granted.

Disability compensation pursuant to 38 U.S.C.A. § 1151 for back and hip pain due to a radical prostatectomy performed by VA on March 21, 2006, is denied. 


REMAND

In September 2011, the Board remanded the case for further development, namely to obtain the actual signed consent form (not an electronic summary), or a legible copy thereof, for the March 21, 2006, radical prostatectomy.  An informed consent document was obtained, but it was for a different procedure shortly after that date.  Thus, the requested development has not been completed as there is no documentation that the March 21, 2006 informed consent document is not available.  Further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a veteran has a right to compliance with remand instructions).

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the actual signed consent form (not an electronic summary), or a legible copy thereof, for the March 21, 2006, procedure.

2.  Then, readjudicate the issues remaining on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


